DETAILED ACTION

Status of Claims
The status of the claims is as follows:
(a) Claims 5-12 remain pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The Applicant claims benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, §365(c), or §386(c). 

Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 07/09/2019 comply with the provisions of 37 C.F.R. §1.97 and §1.98. The Examiner considered all references, except where lined through on the attached IDS form.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
(a) “a hydraulic pressure unit,” as recited in claim 1. 
(b) “a control unit,” as recited in claim 1.
(c) “an input monitoring unit,” as recited in claim 1. 

(e) “a determination time changing unit,” as recited in claim 1.
Furthermore, the generic placeholder is not preceded by a structural modifier. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 5-12 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. A claim is indefinite when it contains words or phrases whose meaning is unclear. 
Claim 5 the term “the braking force” lacks antecedent basis. The Examiner cannot find a previous introduction of “a braking force.” For examination purposes, the Examiner is interrupting “the braking force” to be the first introduction.
(b) Claim 5 the term “the corresponding control system” lacks antecedent basis. The Examiner cannot a previous introduction of “a corresponding control system.” Therefore, the Examiner is unsure what in total “the corresponding control system” includes. For example, does “the corresponding control system” also include the “control unit,” “a first communication system,” “a second communication system,” and “an input monitoring unit”? 
(c) Claim 7, the term “the time point” lacks antecedent basis. The Examiner cannot find a previous introduction of “a time point.” The Examiner is unsure if the time point is the same or different than “a first (or second) determination time”.
(d) Claim 9, the term “the time point” lacks antecedent basis. The Examiner cannot find a previous introduction of “a time point.” The Examiner is unsure if the time point is the same or different than “a first (or second) determination time”.
(e) Claims 6-12 are rejected to for lack of antecedent basis due to dependency of claim 5 respectively. 

Allowable Subject Matter
Claim 5 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Claims 6-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an Examiner’s statement of reasons for allowable subject matter. The prior art of record does not teach or render obvious the following amended limitations of claim 5: 
control system includes a backup process unit that performs a backup process of restoring the braking force or urging to restore the braking force in order to compensate decrease of the braking force on the wheel attributable to decrease of the hydraulic pressure in the wheel cylinder, if 4Docket No. 523283USPreliminary Amendmentit is determined by the input monitoring unit that the first target data is in the non-input state and it is determined that the second target data is in the non-input state, and a determination time changing unit that performs a time shortening process of shortening the second determination time in the case where it is determined by the input monitoring unit that the first target data is in the non-input state, as compared to the case where it is not determined that the first target data is in the non-input state.

The closest prior art of record Hernz et al. (U.S. P.G. Publication 2016/0041862), teaches a timeout monitoring of a plurality communication channels (Hernz, Paragraphs 0036-0039). The plurality of communication channels may be in parallel and contain a plurality of timeout monitoring systems (i.e., timers) (Hernz, Paragraph 0036-0039). Moreover, Hernz teaches that the period for timing out (e.g., watchdog timer within the timeout monitoring system) may be changed as desired (e.g., set for 1 second or 5 second timeout) (Hernz, Paragraph 0034-0037). Lastly, Hernz teaches that based on a timeout occurring, determining an error in the system (i.e., flag) (Hernz, Paragraphs 0034-0039 and Abstract).
However, Hernz does not teach “control system includes a backup process unit that performs a backup process of restoring the braking force or urging to restore the braking force in order to compensate decrease of the braking force on the wheel attributable to decrease of the hydraulic pressure in the wheel cylinder, if it is determined by the input monitoring unit that the first target data is in the non-input state and it is determined that the second target data is in the non-input state, and a determination time changing unit that performs a time shortening process of shortening the second determination time in the case where it is determined by the input monitoring unit that the first target data is in the non-input state, as compared to the case where it is not determined that the first target data is in the non-input state,” as recited in claim 5.
Reuter et al. (U.S. P.G. Publication 2007/0188018) teaches a brake-by-wire system with a hydraulic fail-safe for a vehicle (Reuter, Abstract). Reuter teaches a fail-safe mode (e.g., electrical failure such as a communication error has occurred) that a braking force to the front wheel can still be applied (Reuter, Paragraph 0028). 
However, Retuer fails to teach “if it is determined by the input monitoring unit that the first target data is in the non-input state and it is determined that the second target data is in the non-input state, and a determination time changing unit that performs a time shortening process of shortening the second determination time in the case where 
As a result, Hernz and Reuter both separately and combined do not teach “a determination time changing unit that performs a time shortening process of shortening the second determination time in the case where it is determined by the input monitoring unit that the first target data is in the non-input state, as compared to the case where it is not determined that the first target data is in the non-input state,” as recited in claim 5.
Dependent claims 6-12 are allowable for depending upon allowable claim 5. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563.  The examiner can normally be reached on M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.J.C./Examiner, Art Unit 3667                                 
/RACHID BENDIDI/           Primary Examiner, Art Unit 3667